Case: 15-10526      Document: 00513354117         Page: 1    Date Filed: 01/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-10526                                   FILED
                                  Summary Calendar                          January 25, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTY MCCELLON, also known as 90,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:14-CR-367-33


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Christy McCellon has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
McCellon has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of McCellon’s claims of ineffective assistance of
counsel; we therefore decline to consider the claims without prejudice to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10526     Document: 00513354117     Page: 2   Date Filed: 01/25/2016


                                  No. 15-10526

collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert.
denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as McCellon’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. McCellon’s motion for the appointment of new counsel is
DENIED.




                                        2